 



Exhibit 10.3
(IBM LOGO) [f27860f2786050.gif]
3030 Cornwallis Road
RTP, NC 27709
January 2, 2007 [sic]
Mr. Michael Harrison
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Subject: Amendment 28 to SOW#1 of the IBM/Brocade Goods Agreement ROC-P-68
This letter (the “Amendment”) serves as Amendment Number 28 to SOW#1, including
all amendments thereto (“SOW#1”) of the Goods Agreement ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows
1. The third sentence in the first paragraph of the Goods Agreement, and
Section 1. of Amendment #24, is modified as follows:
     “The Term of this SOW #1 shall be extended from 12/31/06 to 12/31/07.
The effective date of this Amendment shall be the date on the top of this
Amendment (the “Effective Date”).
The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or the SOW #1.
All other terms and conditions of the Goods Agreement and SOW#1 that are
unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#1 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreement, oral or
written, and all other communications between the parties relating to this
subject.

                     
 
                    Accepted and Agreed To:
International Business Machines Corporation   Accepted and Agreed To:
Brocade Communications Systems, Inc.  
By:
  /s/Patrick T. Gaynor   01/04/07   By: /s/ Jill Cameron 01/19/07              
  Authorized Signature   Date   Authorized Signature Date  
 
                    Patrick T. Gaynor       Jill Cameron           Type or Print
Name       Type or Print Name    
 
                    Manager, Storage Procurement   Director, WW Sales Operations
      Title & Organization   Title & Organization

